DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11-12, recites the limitation “determining whether a point observed by the lidar using a ray passing through the occupied voxel cell is further than the occupied voxel cell”. It is unclear to the Examiner what is being claim in this limitation. The “occupied voxel cell” was previously stated as representing an object in line 7. Therefore, it is unclear if the ray is passing though the occupied voxel cell (i.e. object) and is proceeding further or if it passing through where the occupied voxel cell (i.e. object) was previously and the ray is further due to the object no longer being there (i.e. the object or occupied voxel cell has moved). For purposes of examination, the Examiner interprets this limitation to mean the object is no longer there and has move which is way the ray passes through that area and goes further than where the occupied voxel was. The Examiner notes claims 2-7 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
1, line 16, recites the limitation “generating a high-definition (HD) map comprising a point-cloud”. It is unclear to the Examiner if this is the same “a point cloud” previously recited in line 1 or if this is a new or updated point cloud being introduced. For purposes of examination, the Examiner interprets this as the same point cloud as in line 1. The Examiner notes claims 2-7 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, line 18, recites the limitation “providing the HD map for navigation of an autonomous vehicle”. It is unclear to the Examiner if this is the same “an autonomous vehicle” previously recited in line 4 or if this is a new or different autonomous vehicle being introduced. For purposes of examination, the Examiner interprets this as the same autonomous vehicle as in line 4. The Examiner notes claims 2-7 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 2, line 1, recites the limitation “wherein the lidar sensor is placed on a vehicle”. It is unclear to the Examiner if this is the same “a vehicle” as the previously recited in claim 1, line 4, as autonomous vehicle or if this is a new or different vehicle being introduced. For purposes of examination, the Examiner interprets the vehicle as the same autonomous vehicle previously recited. The Examiner notes claims 3-4 are dependent upon claim 2, and thus are rejected as being dependent upon a rejected claim.
Claim 2, line 4, recites the limitation “identifying a lidar sample based on a lidar”. It is unclear to the Examiner if this is from the lidar samples previously recited in claim 1, line 3, or if this is a new or different lidar sample being introduced. For purposes of examination, the Examiner interprets the lidar sample as being identified from the lidar samples previously recited in claim 1. The Examiner notes claims 3-4 are dependent upon claim 2, and thus are rejected as being dependent upon a rejected claim.
Claim 3, line 2-3, recites the limitation “the one or more unwinding transforms”. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes claim 4 is dependent upon claim 3, and thus is rejected as being dependent upon a rejected claim.
8, line 15, recites the limitation “generating a high-definition (HD) map comprising a point-cloud”. It is unclear to the Examiner if this is the same “a point cloud” previously recited in line 1 or if this is a new or updated point cloud being introduced. For purposes of examination, the Examiner interprets this as the same point cloud as in line 1. The Examiner notes claims 9-17 are dependent upon claim 8, and thus are rejected as being dependent upon a rejected claim.
Claim 9, line 2, recites the limitation “motion of an object”. It is unclear the Examiner if this is the same “a dynamic object” recited previously in claim 8, line 12, or if this is a new or different object being introduced. For purposes of examination, the Examiner interprets this to be the same object recited in claim 8 previously.
Claim 10, line 2, recites the limitation “motion of an object”. It is unclear the Examiner if this is the same “a dynamic object” recited previously in claim 8, line 12, or if this is a new or different object being introduced. For purposes of examination, the Examiner interprets this to be the same object recited in claim 8 previously.
Claim 18, lines 11-12, recites the limitation “determining whether a point observed by the lidar using a ray passing through the occupied voxel cell is further than the occupied voxel cell”. It is unclear to the Examiner what is being claim in this limitation. The “occupied voxel cell” was previously stated as representing an object in line 7. Therefore, it is unclear if the ray is passing though the occupied voxel cell (i.e. object) and is proceeding further or if it passing through where the occupied voxel cell (i.e. object) was previously and the ray is further due to the object no longer being there (i.e. the object or occupied voxel cell has moved). For purposes of examination, the Examiner interprets this limitation to mean the object is no longer there and has move which is way the ray passes through that area and goes further than where the occupied voxel was. The Examiner notes claims 19-22 and 27 are dependent upon claim 18, and thus are rejected as being dependent upon a rejected claim.
18, line 18, recites the limitation “providing the HD map for navigation of an autonomous vehicle”. It is unclear to the Examiner if this is the same “an autonomous vehicle” previously recited in line 4 or if this is a new or different autonomous vehicle being introduced. For purposes of examination, the Examiner interprets this as the same autonomous vehicle as in line 4. The Examiner notes claims 19-22 and 27 are dependent upon claim 18, and thus are rejected as being dependent upon a rejected claim.
Claim 19, lines 1-2, recites the limitation “wherein the lidar sensor is placed on a vehicle”. It is unclear to the Examiner if this is the same “a vehicle” as the previously recited in claim 18, line 4, as autonomous vehicle or if this is a new or different vehicle being introduced. For purposes of examination, the Examiner interprets the vehicle as the same autonomous vehicle previously recited. The Examiner notes claims 20-21 are dependent upon claim 19, and thus are rejected as being dependent upon a rejected claim.
Claim 19, line 5, recites the limitation “identifying a lidar sample based on a lidar”. It is unclear to the Examiner if this is from the lidar samples previously recited in claim 18, line 3, or if this is a new or different lidar sample being introduced. For purposes of examination, the Examiner interprets the lidar sample as being identified from the lidar samples previously recited in claim 18. The Examiner notes claims 20-21 are dependent upon claim 19, and thus are rejected as being dependent upon a rejected claim.
Claim 20, line 3-4, recites the limitation “the one or more unwinding transforms”. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes claim 21 is dependent upon claim 20, and thus is rejected as being dependent upon a rejected claim.
Claim 23, lines 13-15, recites the limitation “determining whether a point observed by the lidar using a ray passing through the occupied voxel cell is further than the occupied voxel cell”. It is unclear to the Examiner what is being claim in this limitation. The “occupied voxel cell” was previously stated as representing an object in line 7. Therefore, it is unclear if the ray is passing though the occupied voxel cell (i.e. object) and is proceeding further or if it passing through where the occupied voxel cell (i.e. object) 24-26 are dependent upon claim 23, and thus are rejected as being dependent upon a rejected claim.
Claim 23, line 21, recites the limitation “providing the HD map for navigation of an autonomous vehicle”. It is unclear to the Examiner if this is the same “an autonomous vehicle” previously recited in line 6 or if this is a new or different autonomous vehicle being introduced. For purposes of examination, the Examiner interprets this as the same autonomous vehicle as in line 6. The Examiner notes claims 24-26 are dependent upon claim 23, and thus are rejected as being dependent upon a rejected claim.
Claim 24, line 1, recites the limitation “wherein the lidar sensor is placed on a vehicle”. It is unclear to the Examiner if this is the same “a vehicle” as the previously recited in claim 23, line 6, as autonomous vehicle or if this is a new or different vehicle being introduced. For purposes of examination, the Examiner interprets the vehicle as the same autonomous vehicle previously recited. The Examiner notes claims 25-26 are dependent upon claim 24, and thus are rejected as being dependent upon a rejected claim.
Claim 25, line 3-4, recites the limitation “the one or more unwinding transforms”. There is insufficient antecedent basis for this limitation in the claim. The Examiner notes claim 26 is dependent upon claim 25, and thus is rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Posner et al. (WO 2019092439 A1).
Regarding claims 1, 18, and 23:
	Nian teaches:
A method for removing dynamic objects from a point cloud representation of a 3D map for navigation of autonomous vehicles, the method comprising: receiving a plurality of light detection and ranging (lidar) samples 
each lidar sample captured by a lidar sensor mounted on an autonomous vehicle (see at least sections [0007]-[0008], [0020]-[0021], and [0026] which discusses receiving data and point cloud from sensors/components such as LIDAR which is equipped on a vehicle.)
the lidar sample associated with a pose of the autonomous vehicle (see at least the abstract and sections [0007]-[0008], [0021]-[0023], and [0026]-[0028] regarding determining “pose information of the vehicle”.)
determining one or more occupied voxel cells in a three-dimensional (3D) space using the lidar samples (see at least section [0029]-[0030], [0032], and [0038]-[0039] regarding “3-D representation generation unit 210 may divide the 3-D space of point cloud 201 into a number of voxels.”)
each occupied voxel cell representing an object observed in the lidar sample (see at least sections [0021], [0023], [0028]-[0032], and [0052] regarding a “voxel matching method” and “voxelizing” the data. Section [0029] discloses “Each voxel is characterized by a set of voxel values, including, e.g., local 3-D surface feature distributions.” This is referring to features of the road on which the vehicle is travelling or the surrounding objects. Each voxel is characterized by feature (i.e. object) distribution.)
filtering the set of occupied voxel cells (see at least sections [0035]-[0036] and [0058] regarding a voxel matching unit and a filtering method.)
comprising, for one or more occupied voxel cells from the set: determining whether a point observed by the lidar using a ray passing through the occupied voxel cell is further than the occupied voxel cell (see at least sections [0035]-[0036] and [0058] regarding a voxel matching unit and a filtering method. Also, see [0018], [0036], and [0060] regarding a laser beam or reflected laser intensity and measuring a pose change between point cloud frames on a 3-D coordinates plane. If the occupied cell is now further and the laser beam is measuring a pose 
Nian does not explicitly teach responsive to determining that the point observed by the lidar is further than the occupied voxel cell, removing the occupied voxel cell from the set of occupied voxel cells; generating a high-definition (HD) map comprising a point-cloud using the filtered set of occupied voxel cells; and providing the HD map for navigation of an autonomous vehicle.
	Posner teaches:
responsive to determining that the point observed by the lidar is further than the occupied voxel cell, removing the occupied voxel cell from the set of occupied voxel cells (see at least pgs. 12-15 regarding removing ephemeral or 3D points (i.e. voxel cells) that observed a traversal.)
generating a high-definition (HD) map (see at least pgs. 10 and 12-14 regarding generating the “high-quality synthetic depth maps” (pg. 14).)
comprising a point-cloud using the filtered set of occupied voxel cells (see the abstract and at least pgs. 5, 7, 12-13, and 20 regarding generating a map based on 3D static structure (i.e. occupied cells). A 3D static model is generated using static/structural components of the environment while the ephemeral or short time points are removed (i.e. filtering out the ephemeral points.)
and providing the HD map for navigation of an autonomous vehicle (see pgs. 1-2 regarding the “the processing may be used as part of autonomous vehicle navigation systems”.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. by the system of Posner et al. wherein responsive to determining that the point observed by the lidar is further than the occupied voxel cell, removing the occupied voxel cell from the set of occupied voxel cells; generating a high-definition (HD) map comprising a point-cloud using the 
Regarding the further limitations of claim 23:
	Nian teaches:
A computer-system (see section [0006] regarding a system for positioning of a vehicle which includes a communication interface.)
comprising: a processor (see at least section [0008], [0028], [0041], and [0061] regarding one or more processors.)
a computer-readable storage medium storing instructions (see at least section [0008], [0028], [0041], and [0061] regarding “a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, causes the one or more processors to perform operations.”)

Claims 2, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Posner et al. (WO 2019092439 A1) in further view of Hicks (US. Patent No. 10345447 B1).
Regarding claims 2, 19, and 24:
	Nian teaches:
wherein the lidar sensor is placed on a vehicle (see at least sections [0007]-[0008], [0020]-[0021], and [0026] which discusses receiving data and point cloud from sensors/components such as LIDAR which is equipped on a vehicle.)
wherein the occupied voxel cells indicate presence of at least one object in vicinity of the vehicle (from section [0003]: “a vehicle may be equipped with multiple integrated sensors such as a LiDAR, a GPS receiver, one or more IMU sensors, and one or more cameras, to capture features of the road on which the vehicle is travelling or the surrounding objects. High-definition maps may be obtained by aggregating multiple point cloud frames based on their corresponding three-dimensional (3-D) pose information (e.g., positions and orientations) of a survey vehicle.” Also, see at least section [0029] regarding each voxel being characterized by feature distributions. This shows where surrounding objects are located around the vehicle.)
The combination of Nian and Posner does not explicitly teach wherein filtering the set of occupied voxel cells further comprises:  identifying a lidar sample based on a lidar within a threshold distance of the occupied voxel cell.
	Hicks teaches:
wherein filtering the set of occupied voxel cells further comprises: identifying a lidar sample based on a lidar within a threshold distance of the occupied voxel cell (see Col. 16, line 62, to Col. 17, line 10 regarding a field of regard and a lidar system determining distance to one or more points. “Each of these depth-mapped points may be referred to as a pixel or a voxel.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al. by the system of Hicks wherein filtering the set of occupied voxel cells further comprises:  identifying a lidar sample based on a lidar within a threshold distance of the occupied voxel cell as all systems are directed to a navigation system for an autonomous .

Claims 3-4, 20-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Posner et al. (WO 2019092439 A1) in further view of Hicks (US. Patent No. 10345447 B1) in further view of Ganjineh et al. (US. Pub. No. 20200098135 A1).
Regarding claims 3, 20, and 25:
The combination of Nian, Posner, and Hicks does not explicitly teach determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms.
	Ganjineh teaches:
further comprising: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al. as modified by Hicks by the system of Ganjineh et al. wherein determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining motion of the at least one object relative to the lidar sensor using 
Regarding claims 4, 21, and 26:
The combination of Nian, Posner, and Hicks does not explicitly teach determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms.
	Ganjineh teaches:
wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames. This also determines the pose of the camera or image.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al. as modified by Hicks by the system of Ganjineh et al. wherein determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al. as modified by Hicks.

s 5, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Posner et al. (WO 2019092439 A1) in further view of Martin et al. (CN 113168764 A).
Regarding claims 5, 22, and 27:
The combination of Nian and Posner does not explicitly teach determining vehicle control instructions based in part on the HD map; and providing the vehicle control instructions to the vehicle for navigation.
	Martin teaches teaches:
determining vehicle control instructions based in part on the HD map (see at least pgs. 12, 22-23, and 25 regarding vehicle control instructions based on a HD map.)
providing the vehicle control instructions to the vehicle for navigation (see at least pgs. 12, 22-23, and 25 regarding vehicle control instructions based on a HD map. Also, from pg. 25 “The interactive traffic control device may also utilize the HD map information and the selected vehicle-specific precise location and status information to determine any updates to the vehicle route that may or suggest to be required or suggested for the selected vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al. by the system of Martin et al. wherein determining vehicle control instructions based in part on the HD map; and providing the vehicle control instructions to the vehicle for navigation as all systems are directed to a navigation system for an autonomous vehicle(s) and one of ordinary skill in the art would have recognized the established function of having wherein determining vehicle control instructions based in part on the HD map; and providing the vehicle control instructions to the vehicle for navigation and predictably would have .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Posner et al. (WO 2019092439 A1) in further view of Li et al. (US. Pub. No. 20200109954 A1).
Regarding claim 6:
The combination of Nian and Posner does not explicitly teach performing calibration of a position of the lidar sensor using one or more calibration parameters.
	Li teaches:
performing calibration of a position of the lidar sensor using one or more calibration parameters (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al. by the system of Li et al. wherein performing calibration of a position of the lidar sensor using one or more calibration parameters as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein performing calibration of a position of the lidar sensor using one or more calibration parameters and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al.
Regarding claim 7:
wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction.
	Li teaches:
wherein the calibration parameters include one or more of: rotation correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the direction could include adjusting the rotation of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement.)
distance correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the distance of the sensor. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
vertical offset correction 
horizontal offset correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the horizontal offset or position of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al. by the system of Li et al. wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Posner et al.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Ganjineh et al. (US. Pub. No. 20200098135 A1) in further view of Posner et al. (WO 2019092439 A1).
Regarding claim 8:
	Nian teaches:
A method for removing dynamic objects from a point cloud, the method comprising: receiving a plurality of light detection and ranging (lidar) samples captured by a lidar sensor (see at least sections [0007]-[0008], [0020]-[0021], and [0026] which discusses receiving data and point cloud from sensors/components such as LIDAR.)
receiving an aligned pose for each of the lidar samples (see at least the abstract and sections [0007]-[0008], [0021]-[0023], and [0026]-[0028] regarding determining “pose information of the vehicle”.)
determining one or more occupied voxel cells in a three-dimensional (3D) space using the lidar samples (see at least section [0029]-[0030], [0032], and [0038]-[0039] regarding “3-D representation generation unit 210 may divide the 3-D space of point cloud 201 into a number of voxels.”)
the aligned poses (see at least the abstract and sections [0007]-[0008], [0021]-[0023], and [0026]-[0028] regarding determining “pose information of the vehicle”.)
filtering the occupied voxel cells (see at least sections [0035]-[0036] and [0058] regarding a voxel matching unit and a filtering method.)
the filtering comprising, for each of the occupied voxel cells determining whether the occupied voxel cell represents noise associated with motion of a dynamic object relative to the lidar sensor (see at least sections [0035]-[0036] and [0058] regarding a voxel matching unit and a filtering method. Also, see [0018], [0036], and [0060] regarding a laser beam or reflected laser intensity and measuring a pose change between point cloud frames on a 3-D coordinates plane. If the occupied cell is now further and the laser beam is measuring a pose change which puts the occupied cell at a further distance than it was than the laser (i.e. ray) would  be further than the occupied cell.)
receiving an unwinding transform for each of the lidar samples; the unwinding transforms.
	Ganjineh teaches:
receiving an unwinding transform for each of the lidar samples (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames.)
and the unwinding transforms (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. by the system of Ganjineh et al. wherein receiving an unwinding transform for each of the lidar samples; the unwinding transforms as both systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein receiving an unwinding transform for each of the lidar samples; the unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al.
The combination of Nian and Ganjineh does not explicitly teach removing the occupied voxel cell from a filtered set of occupied voxel cells; and generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells.
	Posner teaches:
removing the occupied voxel cell from a filtered set of occupied voxel cells 
generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells (see at least pgs. 10 and 12-14 regarding generating the “high-quality synthetic depth maps” (pg. 14).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al. by the system of Posner et al. wherein removing the occupied voxel cell from a filtered set of occupied voxel cells; and generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein removing the occupied voxel cell from a filtered set of occupied voxel cells; and generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al.
Regarding claim 9:
	Nian teaches:
wherein determining whether the occupied voxel cell represents noise associated with motion of an object relative to the lidar sensor comprises: for the occupied voxel cell, identifying one or more lidar samples within a search radius (see section [0001], [0003]-[0004], and [0017] regarding a vehicle equipped with LiDAR that uses a voxel matching method. Also, see section [0034] and [0047] regarding predefined search space X, Y, Z.)
for each of the identified lidar samples: determining a projected range of the occupied voxel cell into a range image of the lidar sample (see at least section [0018] and [0021] regarding measuring distance to a target and LiDAR configured to scan and acquire a series of point clouds as well as “voxelizing” data.)
determining a pixel range of the lidar sample; wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified lidar samples, whether the projected range is less than or equal to the pixel range.
	Ganjineh teaches:
determining a pixel range of the lidar sample (see at least sections [0057]-[0058] and [0072] regarding the point cloud including estimated depths for pixels in the image and landmark object detection with respect to perspective distortion and within a range.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. by the system of Ganjineh et al. wherein determining a pixel range of the lidar sample; wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified lidar samples, whether the projected range is less than or equal to the pixel range as both systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining a pixel range of the lidar sample; wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified lidar samples, whether the projected range is less than or equal to the pixel range and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al.
The combination of Nian and Ganjineh does not explicitly teach wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified lidar samples, whether the projected range is less than or equal to the pixel range.
Posner teaches:
wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified lidar samples, whether the projected range is less than or equal to the pixel range (see at least pgs. 12-15 regarding removing ephemeral or 3D points (i.e. voxel cells) that observed a traversal. Also includes information regarding pixels and a distance or range.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al. by the system of Posner et al. wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified lidar samples, whether the projected range is less than or equal to the pixel range as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified lidar samples, whether the projected range is less than or equal to the pixel range and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al.
Regarding claim 10:
	Nian teaches:
wherein determining whether the occupied voxel cell represents noise associated with motion of an object relative to the lidar sensor comprises: for each of the lidar samples, identifying one or more occupied voxel cells within a search radius (see section [0001], [0003]-[0004], and [0017] regarding a vehicle equipped with LiDAR that uses a voxel matching method. Also, see section [0034] and [0047] regarding predefined search space X, Y, Z.)
for each of the identified occupied voxel cells: determining a projected range of the identified occupied voxel cell into a range image of the lidar sample (see at least section [0018] and 
Nian does not explicitly teach determining a pixel range of the lidar sample; wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified occupied voxel cells, whether the projected range is less than or equal to the pixel range.
Ganjineh teaches:
determining a pixel range of the lidar sample (see at least sections [0057]-[0058] and [0072] regarding the point cloud including estimated depths for pixels in the image and landmark object detection with respect to perspective distortion and within a range.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. by the system of Ganjineh et al. wherein determining a pixel range of the lidar sample; wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified occupied voxel cells, whether the projected range is less than or equal to the pixel range as both systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining a pixel range of the lidar sample; wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified occupied voxel cells, whether the projected range is less than or equal to the pixel range and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al.
The combination of Nian and Ganjineh does not explicitly teach wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified occupied voxel cells, whether the projected range is less than or equal to the pixel range.
Posner teaches:
wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified occupied voxel cells, whether the projected range is less than or equal to the pixel range (see at least pgs. 12-15 regarding removing ephemeral or 3D points (i.e. voxel cells) that observed a traversal. Also includes information regarding pixels and a distance or range.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al. by the system of Posner et al. wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified occupied voxel cells, whether the projected range is less than or equal to the pixel range as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein removing the occupied voxel cell from the filtered occupied voxel cells is based on, for one or more of the identified occupied voxel cells, whether the projected range is less than or equal to the pixel range and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al.
Regarding claim 11:
Nian does not explicitly teach wherein each occupied voxel cell comprises projections of one or more lidar samples according to the aligned poses and the unwinding transforms.
	Ganjineh teaches:
wherein each occupied voxel cell comprises projections of one or more lidar samples according to the aligned poses and the unwinding transforms (see at least sections [0056]-
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. by the system of Ganjineh et al. wherein each occupied voxel cell comprises projections of one or more lidar samples according to the aligned poses and the unwinding transforms as both systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein each occupied voxel cell comprises projections of one or more lidar samples according to the aligned poses and the unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al.
Regarding claim 12:
	Nian teaches:
wherein the lidar sensor is placed on a vehicle (see at least sections [0007]-[0008], [0020]-[0021], and [0026] which discusses receiving data and point cloud from sensors/components such as LIDAR which is equipped on a vehicle.)
and wherein the occupied voxel cells indicate presence of at least one object in vicinity of the vehicle (see at least section [0029]-[0030], [0032], and [0038]-[0039] regarding “3-D representation generation unit 210 may divide the 3-D space of point cloud 201 into a number of voxels.” Also, see at least sections [0021], [0023], [0028]-[0032], and [0052] regarding a “voxel matching method” and “voxelizing” the data. Section [0029] discloses “Each voxel is characterized by a set of voxel values, including, e.g., local 3-D surface feature distributions.” This is referring to features of the road on which the vehicle is travelling or the surrounding objects. Each voxel is characterized by feature (i.e. object) distribution.)
Regarding claim 13:
Nian does not explicitly teach further comprising: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms.
	Ganjineh teaches:
further comprising: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. by the system of Ganjineh et al. further comprising: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms as both systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having further comprise: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al.
Regarding claim 14:
Nian does not explicitly teach wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms.
	Ganjineh teaches:
wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. by the system of Ganjineh et al. wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms as both systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al.
Regarding claim 15:
The combination of Nian and Ganjineh does not explicitly teach further comprising: determining vehicle control instructions based in part on the 3D map; and providing the vehicle control instructions to the vehicle for navigation.
	Posner teaches:
determining vehicle control instructions based in part on the 3D map (see pgs. 1-2 regarding the “the processing may be used as part of autonomous vehicle navigation systems”.)
providing the vehicle control instructions to the vehicle for navigation (see pgs. 1-2 regarding the “the processing may be used as part of autonomous vehicle navigation systems”.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Ganjineh et al. (US. Pub. No. 20200098135 A1) in further view of Posner et al. (WO 2019092439 A1) in further view of Li et al. (US. Pub. No. 20200109954 A1).
Regarding claim 16:
The combination of Nian, Ganjineh, and Posner does not explicitly teach performing calibration of a position of the lidar sensor using one or more calibration parameters.
	Li teaches:
performing calibration of a position of the lidar sensor using one or more calibration parameters (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al.as modified by Posner et al. by the system of Li et al. performing calibration of a position of the lidar sensor using one or more calibration parameters as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art 
Regarding claim 17:
The combination of Nian, Ganjineh, and Posner does not explicitly teach wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction.
	Li teaches:
wherein the calibration parameters include one or more of: rotation correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the direction could include adjusting the rotation of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement.)
distance correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the distance of the sensor. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
vertical offset correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also from section [0317]: “The calibration data 
horizontal offset correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the horizontal offset or position of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al.as modified by Posner et al. by the system of Li et al. wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction and one of ordinary skill in the art would have recognized the established function of having wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Ganjineh et al. as modified by Posner et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amirloo Abolfathi et al. (US 20200158869 A1) is pertinent because a system, device and method of generating high resolution and high accuracy point cloud. In one aspect, a computer vision system receives a camera point cloud from a camera system and a LiDAR point cloud from a LiDAR system.
McManus et al. (US 20150356357 A1) is pertinent because it is a method of detecting the structural elements within a scene sensed by at least one sensor within a locale, the method comprising: a) capturing data from the sensor, which data provides a first representation of the sensed scene at the current time; b) generating a second representation of the sensed scene where the second representation is generated from a prior model of the locale; and c) comparing the first and second representations with one another to determine which parts of the first representation represent structural elements of the locale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.L.K/Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666